         Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


BATES COUNTY MEMORIAL HOSPITAL
et al.,

               Plaintiffs,
                                                       Civil Action No. 19-1767 (TJK)
       v.

ALEX M. AZAR II et al.,

               Defendants.


                                  MEMORANDUM OPINION

       This case involves the interaction of two procedures through which hospitals may be

reclassified for different Medicare reimbursement purposes. Bates County Memorial and five

other plaintiff hospitals are geographically located in urban areas of their states, but they qualify

for—and in all but one case have secured—reclassification to rural status for certain

reimbursement purposes under Section 401 of the Medicare Act. They also applied for rural

status for different reimbursement reasons under a Medicare reclassification scheme

administered by the Medicare Geographic Classification Review Board (MGCRB). The

Secretary of Health and Human Services denied their applications, and Plaintiffs assert that the

Secretary’s unlawful interpretation of Section 401 is why they have not attained reclassification

under that process.

       Hospitals that are reclassified under Section 401 must be treated, for purposes of

Subsection (d) of the Medicare Act (which includes the MGCRB process), “as being located in

the rural area” of their states. 42 U.S.C. § 1395ww(d)(8)(E)(i). A key MGCRB regulation, in

turn, requires the MGCRB to compare the hospitals’ hourly wage rates with others “in the area in

which [they are] located.” 42 C.F.R. § 412.230(d)(1)(iii)(C). But in doing so, the Secretary
         Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 2 of 14



interpreted Section 401 to allow him to use other hospitals in the urban area in which applicant

hospitals are geographically located, instead of the rural area to which they were reclassified

under Section 401.

       Plaintiffs sued, arguing that Section 401’s command that they be treated as located in the

rural areas of their states forecloses the Secretary’s application of the MGCRB regulation to

them in this way. The Secretary argues, to the contrary, that the statute is vague, his

interpretation is reasonable, and it is entitled to Chevron deference. Not so. The Court agrees

with Plaintiffs that the text of the statute requires it to enter summary judgment on their behalf,

and it will remand the case to the Secretary for action consistent with this opinion.

       Background

       A.      The Statute and Regulation

       Under Subsection (d) of the Medicare Act, 42 U.S.C. § 1395ww(d), the Center for

Medicare and Medicaid Services (CMS) of the Department of Health and Human Services

(HHS) reimburses hospitals prospectively for inpatient costs at fixed rates. Those rates depend

in large part on a wage index the Secretary assigns to the specific geographic area where the

hospital is located. “Hospitals located in urban areas are grouped and treated as a single labor

market based on the area, known as the Core Based Statistical Area (‘CBSA’), in which they are

physically located.” Geisinger Cmty. Hosp. Med. Ctr. v. Sec’y U.S. Dep’t of Health & Human

Servs., 794 F.3d 383, 387 (3d Cir. 2015). “Hospitals located in rural areas receive a wage index

that applies to all rural areas in their state.” Id.; see 42 U.S.C. § 1395ww(d)(2)(D) (“[T]he term

‘rural area’ means any area outside [an urban CBSA]”).

        Subsection (d) includes the two reclassification systems at issue here that allow hospitals

designated as urban to reclassify as rural to obtain more favorable reimbursement rates:

(1) Section 401 reclassification and (2) MGCRB reclassification. Under Section 401 of the


                                                  2
         Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 3 of 14



Medicare Act, 42 U.S.C. § 1395ww(d)(8)(E), a hospital that successfully reclassifies as rural

may obtain, for example, more favorable drug pricing than if it was urban. Lawrence + Mem’l

Hosp. v. Burwell, 812 F.3d 257, 258 (2d Cir. 2016). And by successfully applying to the

MGCRB under 42 U.S.C. § 1395ww(d)(10) for reclassification as rural, a hospital can receive a

higher wage reimbursement rate. Id. Section 401 requires the Secretary, upon receiving a

satisfactory application from an urban hospital to reclassify as rural, 42 U.S.C.

§ 1395ww(d)(8)(E)(ii), to “treat the hospital as being located in the rural area . . . of the State in

which the hospital is located” “[f]or purposes of” Subsection (d), id. § 1395ww(d)(8)(E)(i),

which includes the MGCRB process, id. § 1395ww(d)(10).

        Section 401 and the MGCRB each have their own reclassification criteria. For Section

401, a hospital must meet certain population or geographic characteristics. See id.

§ 1395ww(d)(8)(E)(ii). And as for the MGCRB, the Secretary—under his authority in

Subsection (d) to “publish guidelines to be utilized by the [MGCRB] in rendering decisions on

applications” for reclassification, id. § 1395ww(d)(10)(D)(i)—promulgated three criteria for a

hospital to reclassify: (1) the hospital must be near the area to which it seeks reclassification

(within 35 miles for a rural hospital or within 15 miles for an urban hospital), 42 C.F.R.

§ 412.230(b)(1); (2) the hospital’s average hourly wage (AHW) must be at least 82 percent (for a

rural hospital) or 84 percent (for an urban hospital) of the AHW for hospitals in the area to which

it seeks reclassification, id. § 412.230(d)(1)(iv)(E); and (3) the hospital’s AHW must be at least

106 percent (for a rural hospital) or 108 percent (for an urban hospital) of the AHW of hospitals

“in the area in which the hospital is located,” id. § 412.230(d)(1)(iii)(C).

        When reviewing applications for MGCRB reclassification, the Secretary applies the three

rural hospital criteria (35-mile proximity, 82-percent AHW, and 106-percent AHW) to hospitals




                                                   3
         Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 4 of 14



in urban areas that have been reclassified to rural under Section 401. But for purposes of the

third, the Secretary uses the geographic area of a hospital reclassified as rural under Section 401

as the “area in which the hospital is located.” Thus, he requires a Section 401-reclassified rural

hospital’s AHW to be at least 106 percent of the AHW of hospitals in its urban CBSA.

       B.      This Lawsuit

       Plaintiffs are six urban, acute care hospitals that sued the Secretary, the Administrator of

CMS, and the Chairman of the MGCRB for violations of the Medicare Act, 42 U.S.C.

§ 1395ww(d)(8)(E)(i), and the Administrative Procedure Act, 5 U.S.C. § 701 et seq., in June

2019. ECF No. 1. They each seek reclassification as rural both under Section 401 and before

the MGCRB. ECF No. 16 (“2d Am. Compl.”) ¶¶ 1–6, 13. And while they qualify for Section

401 reclassification as rural, they have been denied MGCRB reclassification as rural during the

September 2019 application cycle. Hrg. Tr. 13:25–14:4, 14:17–18; Tobias Decl. ¶ 3; 2d Am.

Compl. ¶¶ 13, 44.1 Each of them “would be able to prove to the MGCRB that its wages are at

least 106% of the three-year average hourly wage of all other hospitals in the rural area of the

state in which the Hospital is located.” Tobias Decl. ¶ 14. Plaintiffs allege that the practice of

comparing them to urban hospitals where they are geographically located conflicts with Section

401’s mandate to “treat the hospital as being located in the rural area . . . of the State in which the

hospital is located” “[f]or purposes of” Subsection (d). 42 U.S.C. § 1395ww(d)(8)(E)(i). 2

According to Plaintiffs, the Secretary’s practice has deprived them of hundreds of thousands of

dollars in annual Medicare reimbursement. 2d Am. Compl. ¶ 42; Tobias Decl. ¶ 15. Plaintiffs



1
  Citations to the April 30, 2020, hearing are to page numbers in a “rough” transcript, since the
final transcript is unavailable.
2
  Plaintiffs do not challenge the regulation itself, but the way in which the Secretary has applied
it to them. See Hrg. Tr. 7:21–8:1, 8:10–15, 21:9–15.


                                                  4
         Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 5 of 14



seek declaratory relief that the Secretary’s application of the regulation is contrary to Section 401

and an order that the Secretary decide their MGCRB applications without comparing their AHW

to that of hospitals in their states’ urban CBSAs. 2d Am. Compl. at 12; ECF No. 13-3. The

parties cross-moved for summary judgment. ECF No. 13 (“Pl’s Br.”); ECF No. 18 (“Def’s Br.”);

see also ECF No. 20 (“Pl’s Reply”); ECF No. 22 (“Def’s Reply”).

       Legal Standard

       A court must grant summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[W]hen a party seeks review of agency action under the APA, the district

judge sits as an appellate tribunal.” Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083

(D.C. Cir. 2001). “The ‘entire case’ on review is a question of law.” Id. “Under the

Administrative Procedure Act, a court may set aside an agency’s final decision only if it is

‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.’” Ams.

for Safe Access v. DEA, 706 F.3d 438, 449 (D.C. Cir. 2013) (quoting 5 U.S.C. § 706(2)(A)).

       Courts analyze agency interpretations of statutes “under the familiar two-step framework

of Chevron.” City of Clarksville v. FERC, 888 F.3d 477, 482 (D.C. Cir. 2018) (citing Chevron

U.S.A. Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984)). “If the Court determines

that ‘Congress has directly spoken to the precise question at issue,’ and ‘the intent of Congress is

clear, that is the end of the matter.’” Id. (quoting Chevron, 467 U.S. at 842). “If, however, ‘the

statute is silent or ambiguous with respect to the specific issue,’ then the Court must determine

‘whether the agency’s answer is based on a permissible construction of the statute.’” Id.

(quoting Chevron, 467 U.S. at 843). “[A]gencies only ‘possess whatever degree of discretion

[an] ambiguity allows.’” Loan Syndications & Trading Ass’n v. SEC, 882 F.3d 220, 224 (D.C.




                                                  5
           Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 6 of 14



Cir. 2018) (second alteration in original) (quoting City of Arlington v. FCC, 569 U.S. 290, 296

(2013)).

       “[U]nder Chevron, [courts] owe an agency’s interpretation of the law no deference

unless, after ‘employing traditional tools of statutory construction,’ [they] find [themselves]

unable to discern Congress’s meaning.” SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348, 1358 (2018)

(quoting Chevron, 467 U.S. at 843 n.9). That is, courts “examine the [statute’s] text, structure,

purpose, and legislative history to determine if the Congress has expressed its intent

unambiguously.” U.S. Sugar Corp. v. EPA, 830 F.3d 579, 605 (D.C. Cir. 2016) (per curiam),

cert. denied, 137 S. Ct. 2296 (2017). While “[t]he starting point for [courts’] interpretation of a

statute is always its language,” a court may not stop after reading one textual provision in

isolation. Lindeen v. SEC, 825 F.3d 646, 653 (D.C. Cir. 2016) (first alteration in original)

(quoting Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730, 739 (1989)). “[I]n interpreting

a statute, a court ‘must not be guided by a single sentence or member of a sentence, but look to

the provisions of the whole law, and to its object and policy.’” Czyzewski v. Jevic Holding

Corp., 137 S. Ct. 973, 985 (2017) (quoting Kelly v. Robinson, 479 U.S. 36, 43 (1986)).

       Analysis

       The parties’ dispute concerns the part of Section 401 that governs how the Secretary must

treat hospitals that reclassify from urban to rural under it. The Court starts there:

               For purposes of this subsection, not later than 60 days after the
               receipt of an application (in a form and manner determined by the
               Secretary) from a subsection (d) hospital described in clause (ii),
               the Secretary shall treat the hospital as being located in the rural
               area . . . of the State in which the hospital is located.

42 U.S.C. § 1395ww(d)(8)(E)(i) (emphasis added). In the hospitals’ view, because they qualify

as rural under Section 401—which requires the Secretary to “treat the hospital as being located

in the rural area” “[f]or purposes of” Subsection (d)—when the Secretary compares their AHW


                                                  6
         Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 7 of 14



for MGRCB reclassification under Subsection (d), he must consider “the area in which the

hospital is located,” 42 C.F.R. § 412.230(d)(1)(iii)(C), to be the “rural area . . . of the State,” 42

U.S.C. § 1395ww(d)(8)(E)(i).

        Instead, the Secretary applies the MGCRB regulation by using the area in which the

hospital is “actually” or “geographically located.” Def’s. Br. at 11, 25. The Secretary concedes

that Section 401 “can be read literally to support Plaintiff[s’] view,” id. at 17, but still argues that

(1) Plaintiffs waived this argument by failing to raise it during the notice and comment period of

an interim final rule in 2016, id. at 21; and (2) the statute is ambiguous at Chevron’s “step one,”

so the Court should defer to the Secretary’s reasonable interpretation at “step two.” 3 For the




3
  The Secretary argues that two of the Plaintiffs—Guadalupe Regional Medical Center and
Valley View Medical Center—lack standing because they did not obtain Section 401 status
before filing their Second Amended Complaint, and so “[a]ny decision by this court on how
Section 401 interacts with the MGCRB process would not affect those Plaintiffs.” Def’s Reply
at 8; see Def’s Br. at 13 n.4. Typically, “[a]t least one plaintiff must have standing to seek each
form of relief requested in the complaint.” Town of Chester v. Laroe Estates, Inc., 137 S. Ct.
1645, 1651 (2017). But here, Plaintiffs’ relief is more particularized than usual—they seek an
order that the Secretary, “when reviewing any MGCRB applications by the[m],” “apply the
requirements applicable to hospitals located in the rural area of the state in which the hospital is
located,” consistent with their interpretation of Section 401. 2d Am. Compl. at 12. Assuming
that each Plaintiff must show standing to obtain such relief, the Court is satisfied that Guadalupe
and Valley View have standing. They qualify for Section 401 reclassification, Tobias Decl. ¶ 3,
a point that the Secretary does not dispute, but only “want[] to be Section 401” if they get “the
full benefit of the statute,” to include MGCRB reclassification as well, Hrg. Tr. 15:12–16; see
also id. at 14:16–18, 23:18–25. Because they have been denied the opportunity to pursue the
financial benefit of MGCRB rural reclassification by the Secretary’s interpretation of Section
401, they have suffered a cognizable injury. Tobias Decl. ¶¶ 14, 15; see Teton Historic Aviation
Found. v. U.S. Dep’t of Def., 785 F.3d 719, 725 (D.C. Cir. 2015). And the Court may redress
such an injury by ordering the Secretary to interpret Section 401 as they urge when considering
both Valley View’s current MGCRB application (it has obtained reclassification under Section
401 since filing the Second Amended Complaint), see ECF No. 25 at 1, and the application that
Guadalupe represents it intends to file if granted relief in this case and once it is reclassified
under Section 401, see Hrg. Tr. 24:1–3.



                                                   7
          Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 8 of 14



reasons explained below, the Court finds the Secretary’s waiver argument meritless and agrees

with Plaintiffs that the Secretary’s interpretation of the statute is unlawful. 4

        A.      Waiver and Exhaustion of Remedies

        The Secretary argues that Plaintiffs’ failure to raise their Section 401 “statutory

construction” argument about MGRCB rural reclassification “during the notice-and-comment

period of a rulemaking proceeding ‘constitutes a waiver of the argument in court.’” Id. (quoting

Natural Res. Def. Council, Inc. v. EPA, 25 F.3d 1063, 1074 (D.C. Cir. 1994)). But Plaintiffs did

not even participate in the April 2016 rulemaking at issue, 5 so they could not have “waived” an

argument by failing to raise it in that proceeding. See Def’s Br. at 22 (“Plaintiffs . . . submitted

no comment at all during the prescribed comment period on the [rule].”); Murphy Expl. & Prod.

Co. v. U.S. Dep’t of Interior, 270 F.3d 957, 958 (D.C. Cir. 2001) (finding that because the

plaintiff lacked “any role in the rulemaking proceeding,” it “could not be said to have ‘waived’

its argument by failing to advance it during those proceedings” (internal quotation omitted)).

        Although the Secretary frames this as a waiver argument, it is better understood as

questioning whether Plaintiffs exhausted their administrative remedies. See Def’s Br. at 22

(“[N]o public commenter raised the precise legal arguments that Plaintiff[s] seek to have

adjudicated here.”). But a “traditionally recognized exception[s] to the exhaustion doctrine”

provides that so long as the agency “in fact considered the issue” raised by “another party,” a

plaintiff does not have to be the one to “raise [the] issue” before suing. Washington Ass’n for

Television & Children v. FCC, 712 F.2d 677, 682 & n.10 (D.C. Cir. 1983). Otherwise, “it would

almost surely be futile for a party to raise an objection already made by someone else.” Id. at




5
 Medicare Program; Modification of Limitations on Redesignation by the Medicare Geographic
Classification Review Board, 81 Fed. Reg. 23,428, 23,434 (Apr. 21, 2016).


                                                   8
         Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 9 of 14



682 n.10. Thus, Plaintiffs need not raise an argument “during the rulemaking itself, so long as

the agency actually considered the issue.” Engine Mfrs. Ass’n v. EPA, 88 F.3d 1075, 1084 (D.C.

Cir. 1996); cf. Appalachian Power Co. v. EPA, 135 F.3d 791, 818 (D.C. Cir. 1998) (“The

purpose of the exhaustion requirement is to ensure that the agency is given the first opportunity

to bring its expertise to bear on the resolution of a challenge to a rule.”).

        That exception to the exhaustion doctrine applies here. Before Plaintiffs sued to

challenge the Secretary’s interpretation of Section 401, a Section 401-reclassified rural hospital

raised the same “particular question of statutory construction,” Def’s Br. at 21, with the

Secretary during the last MGCRB application period. The hospital argued that “under § 401,” it

should “be evaluated as a rural provider for all criteria and determinations for the MGCRB

reclassification process” because “hospitals with acquired rural status should be evaluated in the

same way that the MGCRB evaluates applications from hospitals physically located in rural

areas.” Decision of the CMS Administrator (Feb. 15, 2019), ECF No. 13-2 at 4. The MGCRB

rejected that argument, and the CMS Administrator affirmed the decision. Id. at 14–15. Indeed,

that position is the same one the Secretary expressed in response to a comment on the April 2016

proposed interim final rule.6 For these reasons, it would have been futile if, before suing,

Plaintiffs had raised the same argument that the Secretary had already repeatedly rejected. 7



6
 Medicare Program; Hospital Inpatient Prospective Payment Systems for Acute Care Hospitals,
81 Fed. Reg. 56,762, 56,925 (Aug. 22, 2016) (“[T]he commenter’s statement that the average
hourly wage of a hospital with a § 412.103 redesignation is compared to the average hourly wage
of hospitals in the State’s rural area under § 412.230(d)(1)(iii)(C) is incorrect. Instead, the
hospital’s average hourly wage would be compared to the average hourly wage of all other
hospitals in its urban geographic location using the rural distance and average hourly wage
criteria.”).
7
  Although it appears likely that Plaintiffs personally raised this Section 401 statutory
interpretation issue with the Secretary in their September 2019 applications for MGCRB



                                                   9
         Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 10 of 14



Because “the issue was expressly addressed by [the Secretary],” it “is properly before the court.”

Natural Res. Def. Council v. EPA, 755 F.3d 1010, 1023 (D.C. Cir. 2014).

        B.      The Secretary’s Interpretation of Section 401 of the Medicare Act

        Plaintiffs allege that the Secretary’s interpretation—"which prevents [them] from being

treated as located in the rural area of the state in which each is located for MGCRB

reclassification”—“is contrary to Section 401 and violates the Medicare Act.” 2d Am. Compl.

¶ 52. The Court agrees that the text of Section 401 forecloses the Secretary’s interpretation.

“‘Congress has directly spoken to the precise question at issue,’ and ‘the intent of Congress is

clear.’” City of Clarksville, 888 F.3d at 482 (quoting Chevron, 467 U.S. at 842). Section 401

requires the Secretary to “treat the [Section 401] hospital as being located in the rural area . . . of

the State” “[f]or purposes of” Subsection (d). 42 U.S.C. § 1395ww(d)(8)(E)(i). Subsection (d)

includes the MGCRB. 42 U.S.C. § 1395ww(d)(10). So when a hospital reclassifies from urban

to rural under Section 401, and the hospital applies for MGRCB reclassification, the Secretary

must consider “the area in which the hospital is located,” 42 C.F.R. § 412.230(d)(1)(iii)(C), to be

the “rural area . . . of the State,” 42 U.S.C. § 1395ww(d)(8)(E)(i). The Secretary may not

consider that area to be the urban area of the state, even if the hospital is geographically located

there, as it has done in applying Section 412.230(d)(1)(iii)(C). Indeed, Congress used the word

“shall,” language more than precatory, see United States v. Monzel, 641 F.3d 528, 531–32 (D.C.

Cir. 2011), and spoke “in plain terms” in order “to circumscribe,” not “to enlarge, agency

discretion,” City of Arlington v. FCC, 569 U.S. 290, 296 (2013); see also Lawrence + Mem’l

Hosp., 812 F.3d at 265 (“Congress did not grant the Secretary discretion in carrying out the



reclassification, see Tobias Decl. ¶ 13, they failed to do so “before filing suit in federal court,”
Hidalgo v. FBI., 344 F.3d 1256, 1258 (D.C. Cir. 2003), which is typically required to exhaust
administrative remedies, id.; see Tobias Decl. ¶ 13; ECF No. 1.


                                                  10
         Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 11 of 14



provision ‘the Secretary shall treat the hospital as being located in the rural area,’ as it did in

other parts of Section 401.”).

        In seeking Chevron deference for its interpretation, the Secretary argues that the statute is

ambiguous in several ways. But none of his arguments carry the day. First, he argues that

Section 401 grants him discretion to “publish guidelines to be utilized by the [MGCRB] in

rendering decisions on applications” for reclassification. 42 U.S.C. § 1395ww(d)(10)(D)(i). No

doubt. But that discretion remains subject to the statutory command of Section 401. “Whatever

rules and regulations the Secretary adopts for the MGCRB process (assuming they are otherwise

lawful under the Medicare Act), hospitals that acquire rural status by way of Section 401 must be

treated ‘as being located in the rural area . . . of the State in which the hospital is located.’” Pl’s

Reply at 7 (quoting 42 U.S.C. § 1395ww(d)(8)(E)(i)).

        This is not the first time the Secretary has cited his discretion in handling MGCRB

applications to disregard Section 401’s clear mandate. In Geisinger, the Third Circuit rejected

nearly the same argument when the Secretary defended an earlier regulation known as the

“Reclassification Rule,” which barred Section 401 hospitals from reclassifying before the

MGCRB altogether. 794 F.3d at 386. The Secretary argued then that “[n]othing in Section 401

constrains the Secretary’s broad discretion to establish criteria for [MGCRB] reclassification.”

Id. at 395; compare with Def’s Br. at 20 (arguing that Plaintiffs’ reading of the statute would

“abrogate[] the Secretary’s congressionally delegated authority to determine the criteria for

MGCRB reclassification”); and Def’s Reply at 3 (“[T]he wide discretion the statute vests in the

Secretary evinces a desire by Congress to allow the Secretary great latitude in determining the

criteria for MGCRB reclassification . . . .”). But the Geisinger court found, as the Court holds

here, that Section 401 “lends itself to the opposition conclusion.” 794 F.3d at 395. “While the




                                                   11
         Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 12 of 14



Secretary is unquestionably authorized to issue guidelines regarding [MGCRB] reclassification,

e.g., to design the proximity standards for urban versus rural hospitals, it does not follow that the

Secretary is authorized to disregard the plain language of Section 401. Rather, Section 401[]

mandate[s] that the Secretary shall treat Section 401 hospitals as rural without adding any

discretionary language as Congress used” elsewhere. Id.

       Second, the Secretary argues that nothing in the statute “expressly, unambiguously

precludes” him from comparing Section 401 hospitals’ AHW to those in urban CBSAs when

deciding MGCRB applications. Def’s Br. at 21. In other words, “Section 401 simply does not

reach down to address th[e] level of detail regarding the interaction of the two reclassification

mechanisms,” Def’s Reply at 3, or “what it means to treat someone as rural at this granular level

of detail . . . in the MGCRB process,” Hrg. Tr. 39:6–8; see also id. 45:15–19. But that would set

an impossible standard for legislative clarity. Congress enacted a general command to treat

Section 401 hospitals as rural for purposes of Subsection (d), which includes the MGCRB

process. It could not, and need not, have separately addressed every conceivable set of

circumstances to which that command might apply. 8 As Judge Henderson has explained, “‘Thou

shall not kill’ is a mandate neither silent nor ambiguous about whether murder is permissible if

committed after 5.00 p.m.—or, for that matter, if committed in the billiard room with the

candlestick . . . .” AFL-CIO v. FEC, 333 F.3d 168, 181 (D.C. Cir. 2003) (Henderson, J.,



8
  The Secretary argues that had Congress intended to trump the Secretary’s authority to issue
MGCRB guidelines, it could have added language to Section 401 that the Secretary must treat a
Section 401 hospital as rural “notwithstanding any other provision of law.” Def’s Br. at 19. And
the Secretary attempts to show an “internal tension in the statute,” id. at 18, because the
Medicare Act explicitly bars the MGCRB from comparing a different kind of hospital’s AHW to
that of hospitals “in the area in which it is located,” 42 U.S.C. § 1395ww(d)(10)(D)(iii),
suggesting that Congress could have spoken more clearly to the question at issue here. But
neither argument reflects genuine ambiguity in Section 401.



                                                 12
        Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 13 of 14



concurring). The Secretary also advanced this argument when defending the Reclassification

Rule in a post-Geisinger case, and the court there rejected it. Lawrence + Mem’l Hosp., 812

F.3d at 265. The Second Circuit held that a “rule that required Congress to expressly reference

the interplay between each aspect of the relevant subsection and Section 401 reclassification

would hinder Congress’s ability to amend statutes across wide swaths of legislative territory.”

Id.9

       Third, the Secretary describes what are essentially policy reasons why the Secretary uses

hospitals’ geographic locations in assessing Section 401 hospitals’ MGCRB applications. He

argues that HHS “must draw the line” somewhere on who may reclassify through the MGCRB

reimbursement system (which is budget-neutral) and emphasizes that the purpose of MGCRB

reclassification is to assess if a hospital has been disadvantaged by having to pay higher wages

than others in its geographic area. Hrg. Tr. 29:1-5; 37:14–15; see id. 31:11–33:7, 33:25–34:10,

36:16–37:12. But Plaintiffs do not argue that geographic location is altogether irrelevant. See id.

40:7–11, 46:18–47:3. After all, the MGCRB proximity criterion accounts for the actual location

of the hospital (not the “area,” 42 U.S.C. § 1395ww(d)(8)(E)(i)) to calculate distance to the



9
  The Secretary attempts to distinguish Geisinger and Lawrence + Memorial Hospital because
those cases concerned the Reclassification Rule, not at issue here, and did not address the same
“precise question at issue” about “the level of granular detail of how” the MGCRB should
“compute” Section 401 hospitals’ AHW. Hrg. Tr. 42:18–43:8. But neither court framed the
question at issue in those cases so narrowly. The Geisinger court decided “whether the Secretary
is required to treat hospitals with Section 401 status like hospitals physically located in rural
areas for purposes of Board reclassification” and “conclude[d] that Congress has unambiguously
expressed its intent that the Secretary shall do so.” 794 F.3d at 391. Likewise in Lawrence +
Memorial Hospital, the court “h[e]ld that the text of [Section 401] unambiguously supports [the]
position that the MGCRB must review reclassification applications by Section 401 hospitals
according to the standards applied to hospitals geographically located in a rural area.” 812 F.3d
at 264. As Plaintiffs put it, while those cases may not be on “all fours” with the question
presented here, at a minimum, they are close—“about three and three-quarters.” Hrg. Tr. 18:14–
15.



                                                13
           Case 1:19-cv-01767-TJK Document 28 Filed 05/14/20 Page 14 of 14



reclassified area. See 42 C.F.R. § 412.230(b)(1) (“The distance from the hospital to the area is

no more than 15 miles for an urban hospital and no more than 35 miles for a rural hospital.”). In

any event, these policy arguments are simply not persuasive here. Perhaps they would have

some salience at Chevron’s step two. But at step one, they cannot override the clear text of the

statute. Because Section 401 is unambiguous, “that is the end of the matter.” Chevron, 467 U.S.

at 842.

          Conclusion

          For all of the above reasons, the Court will grant Plaintiffs’ motion for summary

judgment, ECF No. 13; deny Defendants’ cross-motion for summary judgment, ECF No. 18; and

remand the case to HHS for proceedings consistent with this Opinion. A separate order will

issue.


                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: May 14, 2020




                                                  14
